Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments dated 4/19/2021. Claims 1-228 has been cancelled. Claims 229-248 has been added new. Applicants filing of the terminal disclaimer (8/22/2022) and affidavits (8/22 and 8/25/2022) is acknowledged. The IDS filed dated 5/12/201, 7/14/2021, and 12/17/2021 has been considered. In light of the filing of the terminal disclaimer and affidavits the pending claims 229-248 are allowed. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant methods to reduce atrial fibrillation (AF) in a subject diagnosed with AF and the left ventricular ejection fraction (LVEF) is greater than 0.4 and no more than 0.6 and has been genotyped as homozygous for Arg389 in the β1AR gene is not anticipated or taught by the prior art. The closest prior art Liggett teach the use of bucindolol in heart failure subjects with LVEF = 0.34 (US 2015/0276717). The results in Liggett cannot be extrapolated to higher LVEF patients. Liggett do not mention any benefit for reducing AF burden in any patients, regardless of LVEF. There was no purported benefit for maintenance of sinus rhythm in the Eichhorn study (See Bristow Declaration). The Eichhorn study included only two patients with an LVEF above 0.40: one with an LVEF of 0.41 and one with an LVEF of 0.42. (Eichhorn at 477, Table |) and only one of the two patients with LVEF of above 0.40 had an increased LVEF after bucindolol treatment. Eichhorn does not provide evidence that bucindolol is effective for increasing LVEF in patients with LVEF above 40%. The clinical trial reported in the present specification is described in Piccini declaration. The patient population in the GENETIC-AF trial included heart failure patients with LVEF ranging from 12% to 55%, and about half of the patients had LVEFs of 40% and above. The Clinical trial showed evidence of bucindolol, maintaining sinus rhythm, and showing associated clinical benefits, in heart failure patient with AF and with LVEFs of 40% or greater. The relative efficacy of bucindolol to metoprolol was greater in the patient cohort of 40% and above than it was in the patient cohort below 40%. Remarkably, the relative efficacy of bucindolol over metoprolol increased with increasing patient baseline LVEF, and the highest relative efficacy of bucindolol was in the cohort of patients with an LVEF of 0.45 to 0.55 (see instant specification FIG. 30). The data showed evidence that the efficacy of metoprolol, declined in the higher LVEF patients, but that the relative efficacy of bucindolol did not. The metoprolol's loss of efficacy in higher LVEF patients was consistent with what one of ordinary skill in the art may have expected, but bucindolol's maintenance of efficacy was unexpected. A person of ordinary skill in the art would not have predicted that bucindolol would be effective in LVEF range of greater than 0.4 and no more than 0.6, or have enhanced relative effectiveness. The enhanced relative efficacy of bucindolol for maintaining sinus rhythm and reducing AF burden at higher LVEF values is also medically significant because it provides a safe, effective rhythm control treatment for the many people who have heart failure with an ejection fraction of 40% and above, and who also have AF. From the data in the specification and for the reasons cited in the declaration of Dr. Piccini, and Dr. Bristow, it is noted that the prior art do not anticipate or make obvious the claimed methods. Thus claims 229-248 are allowed

				Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627